In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1227V
                                         UNPUBLISHED


    BERTHA SMITH                                              Chief Special Master Corcoran
    on behalf of her deceased husband
    DONALD SMITH,                                             Filed: July 16, 2020

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Michael Avrim Firestone, Marvin Firestone, MD, JD, and Associates, San Mateo, CA,
for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On August 16, 2019, Bertha Smith filed a petition on behalf of her deceased
husband, Donald Smith, for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Ms. Smith
alleges that Donald Smith “suffered the ‘Table Injury’ known as Guillain-Barré
Syndrome” as a result of an influenza (“flu”) vaccination received on September 28,
2017, and that Mr. Smith passed away due to complications of GBS on January 18,


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
2018. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On July 15, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, it is Respondent’s position that “petitioner has satisfied the criteria set
forth on the Vaccine Injury Table (‘Table’) and the Qualifications and Aids to
Interpretation (‘QAI’), which afford petitioner a presumption of causation if the onset of
GBS occurs between three and forty-two days after a seasonal flu vaccination and there
is no apparent alternative cause.” Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                               2